People v Pannettiere (2014 NY Slip Op 06999)
People v Pannettiere
2014 NY Slip Op 06999
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2011-01069

[*1]The People of the State of New York, respondent, 
vJoseph Pannettiere, appellant. (S.C.I. No. 2811/10)
Mark Diamond, New York, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas C. Costello of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered December 10, 2010, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions that his plea was not knowing, voluntary, or intelligent, and that the plea allocution was factually insufficient, are unpreserved for appellate review, since he failed to move to withdraw his plea (see People v Lopez, 71 NY2d 662, 665; People v Ingram, 80 AD3d 713). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, because the defendant's plea allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (see People v Lopez, 71 NY2d at 666; People v Fisher, 119 AD3d 813). In any event, the record establishes that the plea was entered into knowingly, voluntarily, and intelligently (cf. People v Garcia, 92 NY2d 869). Furthermore, contrary to the defendant's contention, he was charged under Penal Law § 215.51(c), and the facts admitted by the defendant during his plea allocution were sufficient to support his plea of guilty to criminal contempt in the first degree under that subsection (see People v Scivolette, 80 AD3d 630).
DILLON, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court